Case 2:20-cv-02299-JAK-SK Document 48 Filed 04/20/20 Page 1 of 3 Page ID #:3173



  1    MICHAEL A. JACOBS (CA SBN 111664)
       MORRISON & FOERSTER LLP
  2    425 Market Street
       San Francisco, CA 94105-2482
  3    Telephone: (415) 268-7000
       Facsimile: (415) 268-7522
  4    mjacobs@mofo.com
  5    BENJAMIN J. FOX (CA SBN 193374)
       SOO J. PARK (CA SBN 300988)
  6    MORRISON & FOERSTER LLP
       707 Wilshire Boulevard, Suite 6000
  7    Los Angeles, CA 90017-3543
       Telephone: (213) 892-5200
  8    Facsimile: (213) 892-5454
       bfox@mofo.com; spark@mofo.com
  9
       Attorneys for Defendant
 10    QUIBI HOLDINGS, LLC
 11
                           UNITED STATES DISTRICT COURT
 12
                         CENTRAL DISTRICT OF CALIFORNIA
 13
                                      WESTERN DIVISION
 14
 15    JBF INTERLUDE 2009 LTD –                 Case No. 2:20-CV-02299-JAK(SKx)
       ISRAEL,
 16                                             QUIBI’S REQUEST FOR
                         Plaintiff,             JUDICIAL NOTICE IN
 17                                             SUPPORT OF ITS MOTION TO
             v.                                 DISMISS PLAINTIFF’S
 18                                             COMPLAINT WITH
       QUIBI HOLDINGS, LLC,                     PREJUDICE
 19
                         Defendant.
 20
                                                Judge:    Hon. John A. Kronstadt
 21                                             Date:     July 27, 2020
                                                Time:     8:30 a.m.
 22                                             Crtrm:    10B
 23
 24
 25
 26
 27
 28
                                            1
Case 2:20-cv-02299-JAK-SK Document 48 Filed 04/20/20 Page 2 of 3 Page ID #:3174



  1         Pursuant to Federal Rule of Evidence 201, Defendant Quibi Holdings, LLC
  2   requests that the Court take judicial notice of the document attached as Exhibit A in
  3   support of its concurrently-filed Motion to Dismiss Plaintiff’s Complaint with
  4   Prejudice.
  5         Exhibit A consists of excerpts from the Prosecution History File Wrapper for
  6   U.S. Patent Application No. 14/835,857, which issued as U.S. Patent No.
  7   10,460,765. This document is an official public record of the U.S. Patent and
  8   Trademark Office.
  9         A Court “may take judicial notice of court filings and other matters of public
 10   record.” Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir.
 11   2006); see also Fed. R. Evid. 201, Notes to Decisions at 70 (court may take take
 12   notice of adjudicative facts that are “capable of accurate and ready determination by
 13   resort to sources whose accuracy cannot be reasonably questioned”). A patent’s
 14   prosecution history is part of the public record. See 37 C.F.R. § 1.11(d) (2012)
 15   (“[a]ll papers or copies thereof relating to a reexamination proceeding which have
 16   been entered of record in the patent or reexamination file are open to inspection by
 17   the general public”). The Federal Circuit has found that a patent’s prosecution
 18   history is part of the public record and is therefore noticeable. Standard Havens
 19   Prods., Inc. v. Gencor Indus., Inc., 897 F.2d 511, 514 n.3 (Fed. Cir. 1990) (taking
 20   judicial notice of a patent’s prosecution history).
 21         This Court routinely has taken judicial notice of a patent’s prosecution
 22   history at the motion to dismiss stage. See, e.g., Straumann USA LLC v.
 23   Truabutment Inc., No. 8:19-cv-00878-JLS-DFM, 2019 U.S. Dist. LEXIS 219521,
 24   at *5 (C.D. Cal. Oct. 1, 2019) (granting judicial notice of prosecution history
 25   requested in support of defendant’s motion to dismiss); Colt Int’l Clothing, Inc. v.
 26   Quasar Sci., LLC, 304 F. Supp. 3d 891, 892 (C.D. Cal. 2018) (granting judicial
 27   notice of prosecution history “necessary to resolve the issues presented in
 28   [defendant’s] motion to dismiss”); U.S. Rubber Recycling, Inc. v. ECORE Int’l,
                                               2
Case 2:20-cv-02299-JAK-SK Document 48 Filed 04/20/20 Page 3 of 3 Page ID #:3175



  1   No. CV 09-09516 SJO (OPx), 2011 U.S. Dist. LEXIS 160731, at *6 (C.D. Cal. July
  2   8, 2011) (granting request for judicial notice of materials from a patent’s
  3   prosecution history on a motion to dismiss).
  4         For the reasons set forth above, Quibi requests that the Court take judicial
  5   notice of Exhibit A.
  6
  7    Dated:   April 20, 2020                 MORRISON & FOERSTER LLP
  8
  9                                            By:   /s/ Michael A. Jacobs
                                                     Michael A. Jacobs
 10
                                                     Attorneys for Defendant
 11                                                  QUIBI HOLDINGS, LLC
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                              3
